The petition of Henry Ling shows that he was committed by the county judge of Carter county, after a preliminary examination, to answer to the district court of said county upon a charge that he did kill and murder one Will Tyus. On the hearing of said application petitioner based his right to bail upon section 8, art. 2, of the state Constitution, which reads as follows: "All persons shall be bailable by sufficient sureties, except for capital offenses when the proof of guilt is evident, or the presumption thereof is great." The application for bail was not opposed, and it was adjudged and ordered that petitioner be admitted to bail in the sum of $10,000, bond to be approved by the court clerk of Carter county and to be conditioned as by law provided, and upon approval of the same he shall notify the sheriff of Carter county, who shall discharge said petitioner from custody. *Page 350